NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CAPITAL ONE FINANCIAL CORPORATION,
CAPITAL ONE, N.A., CAPITAL ONE BANK (USA),
N.A., PROSPERITY BANCSHARES, INC.,
PROSPERITY BANK, PATRIOT BANCSHARES,
INC., PATRIOT BANK, LEGACY TEXAS GROUP,
INC., AND LEGACY TEXAS BANK,
Petition,ers.
MiSce11aneous Docket No. 123 `
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 11-CV-0092, Magistrate Judge John D. Love.
ON PETITION
ORDER
The petitioners submit a petition for a writ of man-
damus to direct the United States District Court for the
Eastern District of Texas to vacate its January 30, 2012
order and to direct the district court to (1) transfer of the
case to the United States District Court for the S0uthern
District of Texas, Houston Division, and (2) sever and

IN RE CAPITAL ONE FINANCIAL 2
transfer claims against Capital One Financia1 Corpora-
tion et al. to the United States District Court for the
Eastern District of Virginia, Richmond Division.
Upon consideration thereof,
IT ls ORDERE:o THAT:
DataTreasury Corporation is directed to respond no
later than Apri1 26, 2012.
FoR THE CoURT
APR 09 2012
/s/ J an Horba1y
Date J an H0rb a1y
Clerk
cc: John G. F1aim, Esq.
Richard P. Stitt, Esq.
Lance Lee, ESq.
Ne1son J. R0ach, Esq.
C1erk, United States District Court for the Eastern
District of Texas
s19
Fll.ED
U.S. CDUHT 0F AFPEALS FOFl
THE FEDERAL C!RCUl'F
APR U 9 ZU1Z
JAN HORBALY
GLERK